Title: From George Washington to Thomas Johnson, 28 May 1779
From: Washington, George
To: Johnson, Thomas



Sir
Head Qrs Middle Brook May the 28: 1779

I have the pleasure to inform Your Excellency, that after a variety of attempts, and much time and labour spent by Several Boards of Officers, the Arrangement of the Maryland line has been at length fixed—and Commissions have been issued for the Officers agreably to it, by the Board of War, except in the instances mentioned in the inclosed List. The Gentlemen named in this, belong to the State, have served with the Troops a considerable time and have been recommended and arranged to the ranks against their respective names; but as they have never received any appointments from the State, I have thought it necessary to obtain Your Excellency’s sanction to the measure, previous to my application to the Board for Commissions for them. They are all reported to be Gentlemen of merit—and well intitled from every consideration to these promotions. The Two first and the last, from a deficiency of Officers have long acted as Officers in the line, and Mr Stoddart for near Two Years as a Brigade Major to General Smallwood. Indeed it would be a fortunate circumstance on account of the great want of Officers occasioned by resignations & other causes, if there were Several Other Gentlemen, who could be recommended and receive appointments. I shall be obliged by Your Answer, by the earliest opportunity. I have the Honor to be with sentiments of very great respect & esteem Your Excellency’s Most Obedt servt
Go: Washington
